SUMMARY ORDER
Appellant Dorothy Smulley, proceeding pro se, appeals the District Court’s order dismissing her complaint under the doctrine of Colorado River abstention, the subsequent judgment entered, and an order denying her motion to alter the judgment. Smulley filed a complaint raising numerous claims arising from her dispute with a condominium association. The District Court decided to abstain in light of four pending state actions arising from the same facts. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review a decision to abstain and the denial of reconsideration for abuse of discretion, although our review is “somewhat rigorous” in the abstention context. Niagara Mohawk Power Corp. v. Hudson River-Black River Regulating Dist., 673 F.3d 84, 99 (2d Cir.2012) (citation omitted) (abstention); Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir.2012) (reconsideration). Under the Colorado River doctrine, a federal court may decline to hear a case when parallel state court proceedings are pending and “reasons of wise judicial administration” counsel dismissal. Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 818, 96 S.Ct. 1236, 47 L.Ed.2d 483 (1976). However, “[o]nly the clearest of justifications will warrant dismissal.” Id. at 819, 96 S.Ct. 1236.
First, a court may abstain under this doctrine only if the state and federal proceedings are parallel. Dittmer v. County of Suffolk, 146 F.3d 113, 118 (2d Cir.1998). Second, whether Colorado River abstention is justified turns on a balancing of six factors: (1) whether either the state or federal court has assumed jurisdiction over a res; (2) the relative inconvenience of the federal forum; (3) the desirability of avoiding piecemeal litigation; (4) the order in which the actions were filed; (5) whether state or federal law provides the rule of decision; and (6) whether the state action will protect the federal plaintiffs rights. Colorado River, 424 U.S. at 818, 96 S.Ct. 1236 (announcing the first four factors); Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 23-26, 103 S.Ct. 927, 74 L.Ed.2d 765 (1983) (announcing factors five and six).
The District Court’s oral ruling carefully walked through each of these factors in applying the Colorado River doctrine to the - case before it. However, following oral argument on appeal, - Smulley in*337formed us that she had entered into a settlement agreement with all defendants except Webster Financial Corp., resolving both state and federal actions. See Motion, Smulley v. Mutual of Omaha Bank, No. 14-4499 (2d Cir. Jan. 11, 2016), ECF No. 116. We grant her motion to withdraw those defendants as parties and, as a result, the procedural landscape that faces us is different from what the District Court faced.
The parallel nature of concurrent state and federal actions is “a necessary prerequisite to abstention under Colorado River,” without which we never reach the six-factor balancing test. Dittmer, 146 F.3d at 118. Actions are “parallel when substantially the same parties are contemporaneously litigating substantially the same issue in another forum.” Niagara Mohawk, 673 F.3d at 100. Now that Webster Financial Corp. is the only defendant in the federal action and is not a party to any state action, there are no concurrent, “parallel” actions in state court, and our Colorado River analysis is at an end. See Sheerbonnet, Ltd. v. Am. Exp. Bank Ltd., 17 F.3d 46, 49-50 (2d Cir.1994).
We GRANT Smulley’s motion to withdraw certain defendants and accordingly VACATE the orders and judgment of the District Court and REMAND the case for further proceedings.